DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 11/9/2021 in which claims 1-9 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 (and elsewhere, where applicable), lines 4-5, what is meant by setting information.  Does setting relate to assigning or associating?  The claim does not make the scope of “setting information” clear by reciting “setting information based on an order sequence and a number of orders regarding an order to a first array.”  Moreover, are there number of orders within an order? Or there may be number of subset of orders within an order.  Examiner interprets “a number of orders regarding an order” to be “a number of subset of orders within an order).
In claim 1 (and elsewhere, where applicable), lines 7-8, Examiner interprets “prices at multiple stages” to be prices at multiple price levels”.  If this interpretation is not correct, Examiner then recommends the Applicant to further clarify what is meant by “prices at multiple stages” in the claim.
Claim 1 (and elsewhere, where applicable), recites the limitation "the first set array" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of executing trade orders without significantly more. 
For 101 analysis, Examiner has identified claim 7 as the claim that represents the claimed invention described in independent claims 1, 4, and 7.
Claim 7 is directed to an information processing apparatus, which is one of the statutory categories of invention (Step 1: YES).
The claim 7 recites a memory; and a processor coupled to the memory and the processor configured to: set information based on an order sequence and a number of orders regarding an order to a first array; and convolve a second array that corresponds to an order condition in which prices at multiple stages are set depending on the number of orders to the first set array using a Try-And-Clean-Up (TACU) algorithm.  These limitations (with the exception of italicized limitations) describe the abstract idea of executing trade orders, which corresponds to a Certain Methods of Organizing Human Activity (fundamental economic principles or practices).  The additional elements of a memory, a processor and a Try-And-Clean-Up algorithm do not restrict the claim from reciting an abstract idea.  Thus, the claim 7 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional elements of a memory, a processor and a Try-And-Clean-Up algorithm result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a memory, a processor and a Try-And-Clean-Up algorithm are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 7 is directed to an abstract idea (Step 2A, Prong 2: NO).
The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a memory, a processor and a Try-And-Clean-Up algorithm are all recited at a high level of generality and its broadest reasonable interpretation comprises a general purpose computer which is performing its routine, well-understood, and conventional function similar to what has been found by the courts not to be adding significantly more to the underlying abstract idea (Step 2B: NO).  Hence, the claim 7 is directed to an abstract idea.
Similar arguments can be extended to independent claims 1 and 4 and hence rejected on similar grounds as claim 7.
Dependent claims 2-3, 5-6, and 8-9 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  There is no inventive concept that adds significantly more and hence the claims 2-3, 5-6, and 8-9 are directed to an abstract idea.  Thus, the claims 1-9 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Edvardson, US Patent Application No. 2013/0018773 in view of a non-patent literature titled “Fast Algorithms for the Maximum Convolution Problem”, Bussieck et al., Operations Research Letters, April 1994, Vol. 15, Issue 3 (hereinafter NPL-Bussieck).
Regarding claim 1, Edvardson discloses a non-transitory computer-readable recording medium storing an execution program for causing a computer to execute a process, the process comprising:
setting information based on an order sequence and a number of orders regarding an order to a first array ([0013], [0022], [0080], [0097]); and
convolving a second array that corresponds to an order condition in which prices at multiple stages are set depending on the number of orders to the first set array using a Try-And-Clean-Up (TACU) algorithm ([0004], [0006]-[0009], [0013]).
Edvardson does not specifically disclose
convolving…using a Try-And-Clean-Up (TACU) algorithm.
However, NPL-Bussieck discloses
convolving…using a Try-And-Clean-Up (TACU) algorithm (abstract, pages 2-3, TACU, maximum convolution).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Edvardson to include the above-noted disclosure of NPL-Bussieck.  The motivation for combining these references would have been to process complex orders.
Regarding claim 2, Edvardson discloses wherein
the order is a sell order ([0004], [0006], [0013]), and
the process further comprises:
convolving the second array to the first array using the TACU algorithm under a condition in which a minimum value is adopted ([0004, minimum volume conditions; [0006], [0013])
Regarding claim 3, Edvardson discloses wherein
the order is a buy order ([0004], [0006], [0013]), and
the process further comprises:
convolving the second array to the first array using the TACU algorithm under a condition in which a maximum value is adopted ([0004], [0006], [0013], [0124], maximum).
Claims 4-9 are substantially similar to claims 1-3 and hence rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693